Citation Nr: 1542146	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  The propriety of a reduction of an evaluation of mild degenerative changes with grade I spondylolisthesis at L5/S1 from 40 to 10 percent, effective March 1, 2013.

2.  Evaluation of mild degenerative changes with grade I spondylolisthesis at L5/S1, rated as 40 percent disabling prior to March 1, 2013.

3.  Evaluation of mild degenerative changes with grade I spondylolisthesis at L5/S1, rated as 10 percent disabling from March 1, 2013.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1990 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In October 2010, the Veteran was assigned a 40 percent evaluation for mild degenerative changes with grade I spondylolisthesis at L5/S1, effective July 15, 2010.

In July 2012, he submitted a claim for an increased rating.  Following a VA examination which revealed improved range of motion, the RO issued a proposed reduction of the Veteran's 40 percent rating, to 10 percent, in a September 2012 rating decision.  The reduction became final with the issuance of a December 2012 rating decision, and a 10 percent rating was assigned effective March 1, 2013.

The issue of entitlement to service connection for sexual dysfunction, to include as secondary to service-connected lumbosacral spine disability, has been raised by the record in an October 2008 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  In September 2012, the RO proposed to reduce the Veteran's evaluation for mild degenerative changes with grade I spondylolisthesis at L5/S1 from 40 percent to 10 percent.  The Veteran was appropriately notified of the proposed reduction.  In December 2012, the RO reduced the evaluation from 40 percent to 10 percent, effective March 1, 2013.

2.  Prior to March 1, 2013, unfavorable ankylosis of the entire thoracolumbar spine has not been shown.

3.  From March 1, 2013, forward flexion of the thoracolumbar spine is shown to be greater than 30 degrees, but combined range of motion of the thoracolumbar spine, including functional impairment, is shown to be less than 120 degrees.  Ankylosis of the thoracolumbar spine has not been shown.


CONCLUSIONS OF LAW

1.  Restoration of a 40 percent evaluation for mild degenerative changes with grade I spondylolisthesis at L5/S1 is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71(a) (2014).

2.  Prior to March 1, 2013, mild degenerative changes with grade I spondylolisthesis at L5/S1 were not more than 40 percent disabling.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2014).

3.  From March 1, 2013, mild degenerative changes with grade I spondylolisthesis at L5/S1 are 20 percent disabling.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2014).

For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this case, a VCAA-compliant notice letter was sent to the Veteran in August 2012, and the RO has informed the Veteran of all relevant readjudications.

In addition, notice procedures set forth in 38 C.F.R. § 3.105(e) regarding the Veteran's rating reduction have been satisfied.  The RO notified the Veteran of the proposed reduction in an October 2012 letter.  The letter informed him of the reasons and bases for the proposed reduction and the type of information or evidence he could submit in response.  He was also informed of his rights to a personal hearing and representation and that unless additional evidence was received within 60 days, his lumbosacral spine disability evaluation would be reduced.  Therefore, the Board finds that the RO complied with the additional notification requirements set forth in 38 C.F.R. § 3.105(e).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim herein decided.  Service treatment records, Social Security Administration records, and post-service VA and private medical records have been obtained.  In addition, the Veteran was afforded a VA medical examination in September 2012, and the report from this examination indicates that the examiner performed the appropriate testing (including range of motion resting), recorded the results, and provided an opinion as to the functional impact of the Veteran's lumbosacral spine disability based on clinical findings and the Veteran's history.  The Board finds that this VA examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate).  The Veteran's lay statements are also of record and have been reviewed.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Law and Analysis

The Veteran contends that a prior 40 percent schedular rating should be restored for mild degenerative changes with grade I spondylolisthesis at L5/S1.  He also contends that his disability is more severe than what is reflected by his current evaluations.  After carefully reviewing the record, the Board finds that a rating reduction was proper, but that the Veteran's symptomatology more nearly approximates a 20 percent evaluation from the effective date of the reduction.

Initially, the Board notes that the Veteran's pre-reduction disability evaluation was in effect less than five years at the time of the rating reduction.  Therefore, the provisions of 38 C.F.R. § 3.344(a), which set forth regulatory requirements for evaluations in effect for five or more years, are not for application.  See 38 C.F.R. § 3.344(c).  Instead, the provisions of 38 C.F.R. § 3.344(c) are for application.  38 C.F.R. § 3.344(c) provides that, for disabilities which have not become stabilized and are likely to improve, reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.

In any rating reduction case, the Board is required to ascertain, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420 (1993).  In determining whether a reduction is proper, the Board must focus on evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Furthermore, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

The Veteran's mild degenerative changes with grade I spondylolisthesis at L5/S1 is rated under Diagnostic Code 5242.  38 C.F.R. § 4.71(a).  Diagnostic Code 5242 indicates that degenerative arthritis of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine, or under Diagnostic Code 5003.  Under the General Rating Formula, a 10 percent disability evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, when there is vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degree; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

In this case, the RO assigned the Veteran a 40 percent evaluation following a July 2010 VA examination which revealed that forward flexion of his thoracolumbar spine was limited to 12 degrees.  In July 2012, he submitted the instant claim for an increased rating, reporting that his lower back symptoms had gotten worse.

On VA examination in September 2012, forward flexion of the Veteran's thoracolumbar spine was limited to 75 degrees; extension was limited to 30 degrees; right and left lateral flexion were limited to 10 degrees; and right and left lateral rotation was limited to 15 degrees.  However, the examiner noted that there was additional functional impairment due to pain, weakened movement, instability, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Specifically, the examiner noted an additional 5 degrees of impairment on forward flexion, and further indicated that objective evidence of painful motion began at 0 and 5 degrees, respectively, upon lateral flexion and rotation.  The Veteran reported that he was in constant, severe pain.  No flare-ups were noted, and there was no indication of ankylosis in any part of the spine.  Based on the VA examiner's findings, the Veteran's rating was reduced to 10 percent, effective March 1, 2013.

Thereafter, private medical records reveal continued treatment for degenerative changes in the lumbosacral spine with pain, restricted motion, and associated nerve damage, as well as a herniated disc at L4-L5.  However, the record (including the Veteran's lay statements) contains no specific indication-other than what is shown by the VA examination findings discussed above-as to the extent of his restricted spinal motion.  Nevertheless, he contends that his back has gotten worse, noting in his April 2014 substantive appeal that he was "advised to never lift anything the rest of my life."

Upon review, the Board concludes that a rating reduction was warranted, as the September 2012 VA examination clearly demonstrated improved range of motion in the Veteran's thoracolumbar spine.  See 38 C.F.R. § 3.344(c).  Most significantly, the evidence shows substantial improvement in forward flexion, the basis for the prior 40 percent evaluation.  Compared with the July 2010 examination findings (which revealed forward flexion limited to 12 degrees), the Veteran's forward flexion in September 2012 improved by more than 50 degrees, even factoring in painful motion.  Thereafter, private medical records revealed nonspecific restricted motion that was broadly consistent with a lesser disability evaluation.  The Veteran has not contested the accuracy of the September 2012 VA examination findings.  Thus, the weight of the evidence demonstrates that the Veteran's thoracolumbar range of motion, especially forward flexion, had significantly improved at the time of the reduction.

The Board finds, however, that although a reduction was warranted, the RO's resulting 10 percent evaluation did not properly take into account the DeLuca factors relating to functional impairment.  In this regard, we reiterate that, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-207.  Here, the September 2012 VA examiner specifically noted that there was additional functional limitation of the lumbosacral spine characterized by pain, weakness, instability, disturbance of locomotion, and interference with sitting, standing, and/or weight bearing.  As noted above, the examiner indicated that when considering these factors, forward flexion was limited to 70 degrees; extension was 30 degrees; right and lateral flexion was 0 degrees; and right and lateral rotation was 5 degrees.  These findings reflect a combined thoracolumbar range of motion of less than 120 degrees.  Thus, the Veteran's functional impairment with regard to his lumbosacral disability more nearly approximates a 20 percent evaluation.  See 38 C.F.R. § 4.71(a), General Ratings Formula for Diseases and Injuries of the Spine.

The Board also finds that an evaluation in excess of 40 percent prior to March 1, 2013 is not warranted, as there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine that would justify a higher evaluation.  See 38 C.F.R. § 4.71(a), General Ratings Formula for Diseases and Injuries of the Spine.  The September 2012 VA examination findings provide no evidence of ankylosis, let alone unfavorable ankylosis, of any part of the spine, and none of the private medical records or lay statements support such a finding.  Prior medical evidence suggests no more than partial ankylosis of the thoracolumbar spine.  An evaluation in excess of 40 percent prior to March 1, 2013 must be denied.

Finally, the Board notes that there is no evidence of intervertebral disc syndrome (IVDS) at any point during the appeal that would warrant a higher schedular rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71(a).  In short, the Veteran has no history of IVDS, nor does the weight of the evidence show that he experiences incapacitating episodes of back pain that would best be characterized under the IVDS rating formula.  Rather, he has reported constant, severe back pain and limitation of motion.  A higher schedular evaluation is also not warranted under Diagnostic Code 5003, as 20 percent is the highest schedular rating available under that Diagnostic Code.  See 38 C.F.R. § 4.71(a).

Extraschedular Considerations

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbosacral disability.  The evidence has demonstrated pain in his thoracolumbar spine with objective evidence of limited motion, weakness, instability, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  The Veteran's staged evaluations under Diagnostic Code 5242 accurately contemplate this symptomatology, and to the extent his symptoms worsen, the Board notes that higher schedular ratings are available.  Moreover, the Veteran is also in receipt of separate disability ratings for bilateral lower extremity radiculopathy associated with his lumbosacral disability.  The Board further notes that the Veteran has complained that his lower back symptoms negatively affect his work performance.  Given that the objective symptomatology, discussed above, reflects moderate functional impairment, the Board finds that these complaints do not rise to the level of severity required for referral for an extraschedular rating.  Accordingly, the Board finds that the schedular ratings currently assigned reasonably describe the Veteran's disability level and symptomatology, for the entire period of appeal.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.














ORDER

A restoration of a 40 percent evaluation for mild degenerative changes with grade I spondylolisthesis at L5/S1 is denied.

Prior to March 1, 2013, entitlement to an evaluation in excess of 40 percent for mild degenerative changes with grade I spondylolisthesis at L5/S1 is denied.

Beginning March 1, 2013, entitlement to a 20 percent evaluation, but no higher, for mild degenerative changes with grade I spondylolisthesis at L5/S1 is granted, subject to the controlling regulations governing the payment of VA monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


